— Judgment unanimously af*985firmed. Memorandum: Defendant’s argument that the indictment was jurisdictionally defective has no merit. The indictment here contained the required statutory elements and clearly advised defendant of the crime with which he was charged. We disagree with defendant’s argument that the plea colloquy was insufficient. Defendant clearly understood the crime charged and acknowledged facts sufficient to establish his commission of the crime (see, People v Spain, 110 AD2d 724). Defendant’s argument that he was deprived of his constitutional rights because of the delay in perfecting his appeal is without merit (see, People v Gaines, 143 AD2d 520). (Appeal from judgment of Livingston County Court, Dugan, J. — attempted rape, first degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.